DETAILED ACTION
Legal Basis of Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application
This action is in response to the Request for Continued Examination filed October 1, 2021.  Claims 1, 4-5, 8 and 11-12 have been amended.  Claims 1, 4-8 and 11-14 are pending and have been examined in this application. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of the prior-filed applications, Application Nos. 61/442,745, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Application at least does not disclose customizing, by the access point, a prerequisite activity based on the portable identifier; sending, by the access point, instructions to the portable computing device to present information associated with the customized prerequisite activity; sending, by the access point, a confirmation indicating that the prerequisite activity has been completed to the portable computing device; sending, by the access point, to the coupon server, one or more offer selection criteria selected based on the portable identifier; receiving, at the access point from the coupon server, a coupon offer selected by the coupon server; and transmitting, by the access point, electronic data representing a coupon that is associated with the selected coupon offer to the portable computing device.  Whereas, parent Application Nos. 16/217,862, 15/904,060, 15/644,460, 15/400,849, 9,727,889, 14/639,732, 13/396,553 at least do not disclose sending, by the access point, a confirmation indicating that the prerequisite activity has been completed to the portable computing device; receiving, at the access point from the coupon server, a coupon offer selected by the coupon server.
	Therefore, as the present application is a nonprovisional and continuation of the prior-filed applications, and the claims are not supported by the disclosure of the applications, the current claims, 1, 4-8 and 11-14 of present application do not receive priority to the filing date of provisional Application No. 61/442,745 and parent Application Nos. 16/217,862, 15/904,060, 15/644,460, 15/400,849, 9,727,889, 14/639,732, 13/396,553.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1, 4-8 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 8 recite the subject matter “sending, by the access point, a confirmation indicating that the prerequisite activity has been completed to the portable computing device.”  The specification states that in “an embodiment, the server could return a web page with embedded confirmation data that the client device inspects to verify that the prerequisite activity has been completed” published specification [0123]. This does not describe that the access point sends a confirmation to the portable computing device indicating that the prerequisite activity has been completed.  Accordingly this is directed to impermissible new matter.  Claims 4-7 and 11-14 by being dependents of claims 1 and 8 respectively are also rejected.
Claims 1 and 8 recite the subject matter “receiving, at the access point from the coupon server, a coupon offer selected by the coupon server.”  The specification states that “coupon server selects a coupon offer. At block 470, the coupon server provides a coupon for the selected coupon offer. Blocks 460 and 470 proceed in similar manner to block 270 of flow 200” published specification [0097]. It does not describe at blocks 470 or 270 that the access point receives a coupon offer from the coupon server.  Accordingly, this is impermissible new matter.  Claims 4-7 and 11-14 by being dependents of claims 1 and 8 respectively are also rejected.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8 and 11-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1, 4-8 and 11-14 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative independent claim 1 is directed towards a non-transitory computer-readable storage medium, which falls within the four statutory categories of invention.
	Although, claim 1 is directed towards a statutory category of invention, the claim, however, recites an abstract idea.  The limitations that set forth the abstract idea are: customizing, a prerequisite activity based on a portable identifier; sending, instructions to present information associated with the customized prerequisite activity; receiving input from; Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to insignificant extra-solution activity and mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements, wirelessly detecting, at the access point, a portable identifier received from a portable computing device upon the portable computing device coming within a communications range of the access point, the portable identifier comprising one or more of: a passive NFC tag, an active NFC identifier transmitted by a portable computing device, or a Bluetooth MAC identifier, which amounts to insignificant extra-solution activity because such activity is mere data gathering, as well as selecting particular data source or type of data to be manipulated.  See MPEP 2106.05(g).  While, the limitations referring to a by the access point, to the portable computing device; the portable computing device at the access point; the access point; to the portable computing device; by the access point, to a coupon server; at the access point from the coupon server, selected by the coupon server; by the access point, electronic data to the portable computing device, are recited at a high level of generality and are merely the use of a computer as a tool and/or instructions to perform the abstract idea on a computer.  See MPEP 2106.05(f).  Simply adding insignificant extra-solution activity and applying the abstract idea by a computing device via an access point 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations that amount to insignificant extra-solution activity to the judicial exception and merely uses a computer as a tool to perform the abstract idea.  Viewing these limitations individually, the detecting, at the access point, a portable identifier received from a portable computing device upon the portable computing device coming within a communications range of the access point, the portable identifier comprising one or more of: a passive NFC tag, an active NFC identifier transmitted by a portable computing device, or a Bluetooth MAC identifier, amounts only to necessary data gathering.  Furthermore, the courts have recognized performing repetitive calculations; receiving, processing, and storing data; electronic recordkeeping; automating mental tasks and receiving or transmitting data over a network to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity.  See MPEP 2106.05(d)II.  Further still, wirelessly detecting, at an access  do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high level of generality, executing automating functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-7 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance, 4 is directed towards managing personal behavior; claim 5 sets forth selection criteria; claims 6-7 entail commercial interactions/business relations with the use of generic computer components.  Thus, while they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 8, 11-14 suffer from substantially the same deficiencies as outlined with respect to claims 1, 4-7 and are also rejected accordingly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wynn (Patent Publication US 2014/0033288) in view of Horowitz (Patent Publication US 2013/0085835).
A.	In regards to Claims 1 and 8, Wynn discloses a computer-readable storage medium and method comprising:
	wirelessly detecting, at the access point, a portable identifier received from a portable computing device upon the portable computing device coming within a communications range of the access point, the portable identifier comprising one or more of: a passive NFC tag, an active NFC identifier transmitted by a portable computing device, or a Bluetooth MAC identifier; Wynn [0120: network device may comprise an access point which allows the digital device to communicate with the authentication server, the DNS server, and the access controller over the local area network. The digital device may comprise a laptop, mobile phone, camera, personal digital assistant, or any other computing device; 0189: a user with a digital device enters an area located near the network devices. In one example, the network devices are separate access points which may each be used to establish communication between the digital device and the communication network; 0502: access indication may be provided by the venue attendee device to the virtual network communication module. In one example, a client on the venue attendee device may provide the access indication when the venue attendee device 
	customizing, by the access point, a prerequisite activity based on the portable identifier; Wynn [0498: virtual network server (e.g., the client interaction module) may compare the device or client identifier received from the venue attendee device to the conditions to determine if the venue attendee is to receive one or more predetermined notification messages (e.g., offering greater discounts or providing information that is not for general distribution)];
	sending, by the access point, instructions to the portable computing device to present information associated with the customized prerequisite activity; Wynn [0498: digital devices may receive different notification messages and/or customer experience interfaces. For example, different hardware or operating systems of the digital device may receive notification messages and/or customer experience interfaces; 0045: delivering the one or more notification message and the one or more customer experience interface to the digital device thereby enabling a user to view and engage at least one of the one or more notification messages];
	receiving input from the portable computing device at the access point; Wynn [0501: allow the venue attendee device to auto-fill forms, click buttons, check boxes, click-through pages, and/or automatically provide inputs to web pages to provide to the access point];
	sending, by the access point, a confirmation indicating that the prerequisite activity has been completed to the portable computing device; Wynn [0498: venue attendee who perform certain acts may receive select notification messages (e.g., messages of appreciation); limited services may be provided for users depending upon whether the user performs select actions];
	and transmitting, by the access point, electronic data representing a coupon that is associated with the selected coupon offer to the portable computing device; Wynn [0452: upon 
	Wynn does not specifically disclose, sending, by the access point, the portable identifier to a coupon server; this is disclosed by Horowitz [0017: at a sensor coupled to the point-of-sale terminal, receiving a wireless signal from a mobile device, the wireless signal carrying token data, locating an identifier based on the token data, sending a request over a network to a coupon server, the request comprising the identifier; 0018: the identifier is one of an account identifier, device identifier, or payment identifier specified in the token data; the portion of the token data sent to the payment server is the identifier sent to the coupon server];
	sending, by the access point, to the coupon server, one or more offer selection criteria selected based on the portable identifier; this is disclosed by Horowitz [0080: coupon server may receive item identifiers, for instance, via the proximity interface and/or backend interface of the terminal; 0092: terminal sends item identifiers and, if necessary, other basket data along with the coupon identifiers to a coupon server. The coupon server identifies eligibility criteria and offer terms for each coupon identifier in the set];
	receiving, at the access point from the coupon server, a coupon offer selected by the coupon server; this is disclosed by Horowitz [0021: receiving, from the coupon server, data describing one or more digital coupons associated with the particular Near Field Communication token; 0116: server uses the mobile device identifier to identify a set of one or more coupons for the customer; set of coupons may be selected with assistance from the coupon server;];
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Wynn with the teachings from Horowitz with the motivation to provide a technique and mechanisms for utilizing a consumer's mobile device to apply digital coupons at a point of sale.  Horowitz [0014].
Claims 4 and 11, Wynn discloses, wherein the prerequisite activity is tailored to the user, based on, at least in part, previous interaction with the access point, purchase history, or preference data.  Wynn [0062: detect an engagement with the default notification message and provide, based on the detection, a predetermined customer experience interface to the at least one of the one more venue attendee].
C.	In regards to Claims 5 and 12, Wynn discloses, wherein the one or more offer selection criteria comprise one or more of: one or more offer identifiers that were randomly selected by the access point, location data for the access point, an access point identifier, or information input provided by the user during the prerequisite activity.  Wynn [0273: targeted advertising may be directed to the digital device depending on the location of the user or the user's proximity to goods and services; 0455: customer may engage with the notification message (e.g., click on or select the message) and receive one or more customer experience interfaces, which may allow the customer to rate a service, leave feedback or public comments, view a web page, receive offers].
D.	In regards to Claims 6 and 13, Wynn discloses, wherein the one or more instructions, when executed by the one or more computing devices, cause: 
	determining whether the portable identifier is associated with the portable computing device; Wynn [0034: digital device may be configured to provide a network identifier associated with a wireless network over a communication network];
	in response to determining that the portable identifier is associated with the portable computing device: determining a network address of the portable computing device; Wynn [0034: server may be configured to receive the network identifier, determine if a network profile associated with the network identifier is stored within a network profile database comprising a plurality of network profiles, and if the network profile associated with the network identifier is stored within the network profile database, retrieve the network profile];

	and causing a coupon application executing at the portable computing device to display the information about the coupon on the portable computing device. Wynn [0452: upon selecting the notification interface on the venue attendee device, the venue attendee may view the notification message; 0454: notification message may include an offer, an advertisement, coupon, or any other information].
E.	In regards to Claims 7 and 14, Wynn does not specifically disclose, wherein the one or more instructions, when executed by the one or more computing devices, cause: at the coupon server, adding the coupon for a consumer product to one or more store loyalty accounts associated with the user. This is disclosed by Horowitz [0125: coupon server also makes digital coupons for various offers available to users by saving information identifying the digital coupons that have been requested by each user to one or more accounts associated with the user. The user may then provide a retailer with an identifier for the account, such as a store loyalty account].  The motivation being the same as stated in claim 1.







Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. § 
Applicant’s arguments regarding the priority date of the prior art references are not persuasive because the application does not receive priority to the filing date of provisional Application and parent Applications.  See 112 rejection above.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).